internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-123798-01 date date in re legend distributing controlled state shareholder a shareholder b shareholder c shareholder d business a year a b c plr-123798-01 d e f properties a properties b plr-123798-01 this responds to your letter dated date in which rulings are requested regarding the federal_income_tax consequences of a proposed transaction the information submitted in the request and in subsequent correspondence is summarized below distributing is incorporated in state for federal_income_tax purposes distributing uses a cash_method_of_accounting and files its federal_income_tax returns on the basis of a fiscal taxable_year ending on june distributing is engaged in business a distributing has e shares outstanding of class a voting_stock and f shares outstanding of class b nonvoting_stock the class a stock is equally owned by shareholder a and shareholder c the class b stock is owned by shareholder a shareholder c and their respective trusts in the following proportions shareholder a owns a percent shareholder b a_trust for the benefit of shareholder a owns b percent shareholder c owns c percent and shareholder d a_trust for the benefit of shareholder c owns d percent distributing was incorporated in year financial information has been received indicating that business a has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years the shareholders believe that a separation of distributing would resolve irreconcilable shareholder disagreements over the management of business a they also maintain that productivity will be enhanced if each shareholder is able to focus attention and effort on the management and operation of a portion of distributing’s business a accordingly a transaction is proposed to provide for separate ownership and management of the business now conducted by distributing as follows i distributing will form controlled as a wholly owned subsidiary distributing will transfer a portion of the assets of business a including property a to controlled solely in exchange for shares of controlled class a voting common_stock controlled class b nonvoting common_stock and the assumption of controlled liabilities ii distributing will retain a portion of the assets and operations of business a including property b iii distributing will distribute all of its controlled stock to shareholder a and shareholder b in exchange for all of the distributing stock of shareholder a and shareholder b plr-123798-01 the taxpayer has made the following representations with respect to the proposed transaction a b c d e f g h i the fair_market_value of the controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing the years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all of the integrated activities of the business conducted by distributing prior to consummation of the transaction the distribution of the stock or stock and securities of controlled is carried out for the corporate business_purpose of resolving shareholder disputes and for allowing the shareholders to go their own way the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by such business purposes there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and fair market values of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled plr-123798-01 j k l m n o p q the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled distributing controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the proposed transaction no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of a portion of the assets associated with business a solely in exchange for all of the outstanding controlled stock and the assumption_of_liabilities associated with business a followed by the distribution of all of the controlled stock to shareholder a and shareholder b in exchange for all of their stock in distributing will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its transfer of the assets to controlled in exchange for stock and controlled’s assumption of plr-123798-01 liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets of distributing in exchange for the stock of controlled and the assumption_of_liabilities sec_1032 the basis in the assets to be received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction b the holding_period of the distributing assets to be received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to and no amount will be included in the income of shareholder a and shareholder b upon the receipt of the stock of controlled in exchange for all of their distributing stock sec_355 the holding_period of the controlled stock received by shareholder a and shareholder b will include the holding_period of the distributing stock surrendered in exchange therefor provided that such distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations no gain_or_loss will be recognized to distributing upon the distribution of all of its stock in controlled to shareholder a and shareholder b in exchange for all of their distributing stock sec_361 the basis of the controlled stock in the hands of shareholder a and shareholder b will be the same immediately_after_the_exchange as the basis of the distributing stock surrendered in exchange therefor sec_358 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of each plr-123798-01 affected taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to shareholder a president of distributing sincerely yours john moriarty assistant to the branch chief branch office of the associate chief_counsel corporate cc
